Filed 6/24/14 In re Alice Z. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re ALICE Z., a Person Coming Under
the Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G049744
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DP022387)
         v.
                                                                       OPINION
MICHAEL Z.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Gary
Bischoff, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 1.) Affirmed.
                   Linda Rehm, under appointment by the Court of Appeal, for Defendant and
Appellant.
                   Nicholas S. Chrisos, County Counsel, Karen L. Christensen and Aurelio
Torre, Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minor.
                                    INTRODUCTION
              Michael Z., father of minor Alice Z., appeals from an order of the juvenile
court maintaining jurisdiction and supervision over Alice after the court found that
Michael and Alice’s mother, Tara Z., had not made sufficient progress in their case plan
to warrant an end to supervision. Police officers detained three-year-old Alice – and
arrested her parents – after the officers found Alice living in appalling filth. Her parents
regained custody of Alice after about a month, but under close supervision by Orange
County Social Services Agency (SSA). Over the ensuing two years, Michael and Tara
attended classes and counseling sessions, endeavoring both to resolve problems in their
marriage and to learn proper parenting skills. The court then had to determine whether to
keep the family under SSA supervision or to close the case.
              After a hearing in February 2014, the court found the parents were taking
better care of Alice and their home only because they knew SSA could check up on them
at any time. Without SSA’s oversight, the court concluded, Alice’s living conditions
would rapidly deteriorate until they were back where they were when police officers had
found her naked and filthy nearly two years before. Accordingly, the juvenile court
ordered SSA to continue to supervise the family.
              We affirm the order. Substantial evidence supported the court’s
determination that supervision is still required to ensure Alice’s safety and well-being.
The trial court could reasonably conclude Michael and Tara have not internalized the
minimum standards of housekeeping necessary to maintain a healthy and safe living
space for their daughter. Its determination SSA needs to keep an eye on them still, for
Alice’s sake, is not one we can overturn.
                                            FACTS
              Anaheim police officers picked Alice up in March 2012, after responding to
an anonymous request for a welfare check. As the officers arrived at the residence, Alice
– three years old, naked, filthy, with matted hair – unlocked and opened the door of her

                                              2
parents’ condo and went outside. No one responded when the officers called out several
times. The condo smelled of animal urine and spoiled food; the tiles on the entry floor
were so dirty that the officers’ boots stuck to them. The entire downstairs was cluttered
and filled with trash. Upstairs presented the same grime and clutter, with the addition of
slimy sinks and toilets, partially full beer bottles in one bedroom, and razors in one of the
showers. When Michael finally showed up (he appeared to have been hiding upstairs), he
blamed Alice and his wife, Tara, for the mess. Then Tara arrived, claiming the house had
been clean four days before, and Alice was responsible for its present condition. As the
officers pointed out, it would have taken far more than four days to attain that level of
disarray, and a three-year-old child could not possibly have created, for example, the
spoiled food in the refrigerator or the beer bottles in the bedroom.
                  Michael and Tara were arrested, and Alice was taken to Orangewood. She
                                                                           1
was placed temporarily in foster care, then with an uncle. In May 2012, Alice was
released to her parents’ custody under the Conditional Release to Intensive Supervision
Program (CRISP). The specific CRISP conditions for Michael and Tara were (1) refrain
                                                2
from engaging in domestic violence; (2) maintain a clean and safe home; (3) demonstrate
adequate parenting skills; and (4) participate in services.
                  The initial reports of Michael’s and Tara’s participation in CRISP were
quite promising. The parents attended classes and kept the home cleaned up. Their
enthusiasm waned, however, and old habits reasserted themselves. An unannounced visit
in late November 2012 revealed unsanitary living conditions, with clutter on the floor and
a sink full of dirty dishes. Alice, who was by this time nearly four years old, was wearing
only a diaper, despite the cold weather. In addition, Michael and Tara were having

         1
                   SSA visited the condo on April 2, 2012, three days after Alice’s detention. The condo was still
filthy and uninhabitable. A visit about two weeks later revealed some improvement, but not much.
          2
                   In June 2011, Michael struck Tara in the face several times and threw something at her. He had
engaged in similar violence in January 2010. At that time, the investigating officer observed the home to be filthy.
In July 2011, Tara telephone SSA to say she was moving to Ventura. Michael could be heard in the background
threatening to kill her. Alice reportedly witnessed this incident.


                                                          3
marital problems, which they tried to address in therapy, both individually and as a
couple. The social workers attributed Alice’s defiant, aggressive, and out-of-control
behavior to a combination of the tensions between Michael and Tara and her parents’
inability to discipline her when she misbehaved.
                 In late December, the family moved to an apartment. By January 2013, the
new place was beginning to resemble the old home in dirt and clutter. During a January
visit, Michael began yelling at the social worker, insisting SSA was harassing the family.
During a visit later in January, the social worker observed that Michael had been
drinking, and he refused to speak to her. By July, the social worker was observing both
mutual hostility between the parents and some improvement in keeping the apartment
clean, although for some reason the parents still could not bring themselves to vacuum
the carpet. Alice herself was kept better groomed. Whatever housekeeping deficiencies
the visiting social worker pointed out, Tara had a ready excuse. The social worker was
                                                                                                    3
also concerned that Alice was not getting necessary medical and dental checkups. The
social worker requested that the case remain open, because without SSA supervision, the
                                                          4
home situation would deteriorate even further.
                 At the six-month review hearing in September 2013, the parties stipulated
to an order allowing SSA to have regular unannounced visits, which would taper off if
the parents showed they could keep the home clean. In addition, SSA could take pictures
during visits and could require the parents to attend therapy sessions if they did not
maintain the home.
                 As of January 2014, the parents had still not provided SSA with evidence
that Alice had received all her immunizations or the dental checkup she needed. The
January status report noted the parents’ pattern of making promises, then making excuses

        3
                As of September, Alice had not been seen by a dentist.
        4
                The social worker was particularly concerned about Michael, who had not completed the parenting
programs to which he had been referred. She could not observe his behavior with Alice, because he stayed in his
room during SSA visits.


                                                      4
for not following through. For example, Tara began promising to enroll Alice in pre-
                                                                                                       5
school in January 2013; as of December 2013, she had still not been enrolled. The same
pattern obtained with respect to medical and dental care for Alice and for dealing with the
progressively deteriorating carpet in the apartment.
                  On February 13, 2014, the juvenile court held a review hearing to
determine whether to continue jurisdiction. The social worker, Tara, and Michael
testified. Along with SSA reports, two sets of photographs were admitted into evidence.
One set, introduced by Michael as having been taken on February 2, 2014, showed the
apartment in a preternatural state of tidiness (although it did not show the condition of the
carpet). The other set was taken by Alice’s counsel’s investigator, who made an
unannounced visit on the afternoon of January 9. This set showed Alice answering the
door alone and letting the investigator in, while Tara was photographed sleeping, or
passed out, or otherwise occupied on the floor in another room. The apartment was once
again in chaos. Michael identified these photographs as representing the interior of his
apartment, but claimed that the place had been clean when he left for work in the
morning and was reduced to this state by one of Alice’s playmates. Tara gave conflicting
accounts of what she was doing on the floor when the investigator called and whether
Alice had once again been allowed to answer the door on her own.
                  The juvenile court found that continued supervision was necessary. The
court’s decision was heavily influenced by the photos of the apartment on January 9,
which it believed represented its normal state, and the spectacle of Tara sleeping or
whatever she had been doing instead of tending to Alice while Alice opened the
apartment door to an unknown person. The court was also troubled by Michael’s refusal
to communicate with the visiting social worker and the number of times the social


         5
                    Alice started pre-school on January 8, 2014. She went to the dentist on January 7, 2014, but
would not sit still for X-rays or a cleaning. A visual inspection of her teeth showed deep cavities requiring root
canals and crowns. Alice was about to turn five years old.


                                                           5
                                                                                 6
workers had unsuccessfully tried to make unannounced visits. The court concluded,
“[I]f I were to terminate this case today, it wouldn’t be two months before this home was
in such a condition that it would require removal of the child from the home because
there wouldn’t be anybody there checking on it. I think that the home has been
maintained in the condition that it’s in only because the parents knew that somebody
would be coming in on an unannounced basis and even then there were problems with
maintaining the house in the proper condition.”
                  Michael has appealed from this order on the ground of insufficient
evidence. Tara has not appealed.
                                                 DISCUSSION
                  The statute governing this case is Welfare and Institutions Code section
364, subdivision (c), which provides: “After hearing any evidence presented by the
social worker, the parent, the guardian, or the child, the court shall determine whether
continued supervision is necessary. The court shall terminate its jurisdiction unless the
social worker or his or her department establishes by a preponderance of evidence that
the conditions still exist which would justify initial assumption of jurisdiction under
Section 300, or that those conditions are likely to exist if supervision is withdrawn.
Failure of the parent or guardian to participate regularly in any court ordered treatment
program shall constitute prima facie evidence that the conditions which justified initial
                                                                                                           7
assumption of jurisdiction still exist and that continued supervision is necessary.”
                  “In juvenile cases, as in other areas of the law, the power of an appellate
court asked to assess the sufficiency of the evidence begins and ends with a determination

         6
                   The court suspected that the parents, or one of them, were actually home when the social worker
appeared but pretended to be away so as not to let her in to observe the apartment.
          7
                   We should point out that Tara’s failure to appeal renders Michael’s appeal moot. As the court
pointed out in In re Joshua G. (2005) 129 Cal.App.4th 189, the court assumes jurisdiction over the child, not over
the parents. To terminate jurisdiction, the court dismisses the petition, not the parents. (Id. at p. 203.) The court
could not dismiss the petition as to Michael while maintaining it as to Tara. Therefore even if we were to find
insufficient evidence as to Michael, Alice would still be under the court’s jurisdiction and supervision, because Tara
did not challenge the court’s order, and she and Michael reside together.


                                                          6
as to whether or not there is any substantial evidence, whether or not contradicted, which
will support the conclusion of the trier of fact. All conflicts must be resolved in favor of
the respondent and all legitimate inferences indulged in to uphold the verdict, if possible.
Where there is more than one inference which can reasonably be deduced from the facts,
the appellate court is without power to substitute its deductions for those of the trier of
fact.” (In re Katrina C. (1988) 201 Cal.App.3d 540, 547.) We examine the entire record
to determine whether substantial evidence – reasonable, credible, and solid evidence –
supports the juvenile court’s findings. (In re N. S. (2002) 97 Cal.App.4th 167, 172.)
              SSA bore its burden to produce substantial evidence that the conditions
causing Alice’s detention in March 2012 are likely to exist if its supervision is
withdrawn. The documented state of the apartment on January 9, 2014, alone would
justify the court’s fears that once SSA was out of the picture, Alice would soon be living
again in squalor. The parents’ pattern of promises, excuses, and failures to deliver
rendered any reliance on them to remedy their shortcomings on their own far too
optimistic. Michael’s hostility toward the entire process, and his refusal to engage with
visiting social workers, likewise supported the court’s determination he has not made the
necessary progress to go it alone.
              We do not reweigh evidence. SSA presented reasonable, credible, and
solid evidence that the problems resulting in the court’s jurisdiction over Alice have not
been resolved and are likely to recur once SSA supervision is withdrawn. The trial court
was entitled to act on this evidence, and we have no basis for second-guessing it.




                                              7
                                     DISPOSITION
              The juvenile court’s order continuing supervision of Alice Z. under Welfare
and Institutions Code section 364, subdivision (c), is affirmed.




                                                 BEDSWORTH, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



MOORE, J.




                                             8